United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1394
Issued: February 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 10, 2019 appellant filed a timely appeal from an April 23, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 23, 2019 decision, OWCP received additional evidence. Appellant also
submitted additional evidence on appeal. However, the Board’s Rules of Procedure provides: “The Board’s review
of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence
not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus,
the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish that the acceptance
of his claim should be expanded to include a December 15, 2017 right shoulder injury sustained
as a consequence of his accepted May 19, 2009 employment injury.
FACTUAL HISTORY
On May 20, 2009 appellant, then a 42-year-old painter, filed a traumatic injury claim (Form
CA-1) alleging that on May 19, 2009 he sustained injury to his neck and back when he was driving
a work vehicle and another vehicle hit the front right passenger door of his vehicle while he was
in the performance of duty.3 OWCP accepted his claim for neck sprain, sprain of left shoulder/left
upper arm (including acromioclavicular region), lumbar sprain, bilateral sacrospinatus ligament
sprains, and left knee contusion.4 Appellant stopped work on May 19, 2009, but returned to
limited-duty work without wage loss shortly thereafter.
The findings of May 20, 2009 x-rays of appellant’s lumbar spine contained an impression
of severe degenerative disc disease at L5-S1 with vacuum disc phenomenon and no acute bony
injuries. Cervical spine x-rays from the same date revealed degenerative disc changes and right
neural fronting narrowing at C5-6 and C6-7 with no acute bony injuries. The findings of May 25,
2009 ultrasound testing of appellant’s left shoulder were normal.
Appellant stopped work on September 30, 2010 and OWCP paid him wage-loss
compensation for disability from work on the supplemental rolls commencing October 2, 2010.5
He was terminated from the employing establishment effective December 27, 2010 and retired on
disability effective August 4, 2012. Appellant last received wage-loss compensation for disability
from work on August 25, 2012.
On November 11, 2014 Dr. Arthur W. Wardell, a Board-certified orthopedic surgeon,
performed OWCP-authorized left shoulder surgery, including arthroscopic debridement of a
rotator cuff tear and arthroscopic acromioplasty.
In an April 22, 2017 report, Dr. James Schwartz, a Board-certified orthopedic surgeon
serving as an OWCP referral physician, indicated that appellant’s pain complaints upon physical

3

OWCP assigned the claim File No. xxxxxx222.

4

OWCP had previously accepted, under OWCP File No. xxxxxx482, that on October 23, 2007 appellant hit his left
knee in a fan room while in the performance of duty and sustained synovitis/tenosynovitis of the left lower leg and
several left knee conditions, including sprains of the medial and lateral collateral ligaments, plica syndrome, internal
derangement, and medial meniscus tear. Appellant underwent OWCP-authorized left knee surgeries for these
conditions, including arthroscopy with shaving of articular cartilage on December 30, 2008 and arthroscopy with
synovectomy on March 26, 2013. From January 3 through April 17, 2009, OWCP paid him wage-loss compensation
for disability from work on the supplemental rolls. Appellant returned to limited-duty work for the employing
establishment on April 18, 2009.
5
OWCP paid appellant wage-loss compensation for disability from work on the periodic rolls commencing
February 13, 2011.

2

examination were nonphysiologic and that his subjective complaints were far in excess of objective
findings. He opined that appellant’s physical examination was “too bizarre for any diagnosis.”
In a July 18, 2017 report, Dr. Beth M. Winkle, Board-certified in family medicine, noted
that appellant complained of low back pain which radiated down into his legs with intermittent
numbness and tingling. Appellant also reported having swelling in his extremities, but no
weakness. Dr. Winkle indicated that, upon physical examination, there was no tenderness to
palpation of the muscles of the sacroiliac region. She diagnosed degeneration of lumbar
intervertebral discs, neuralgia, low back pain, and neck pain.
In a December 18, 2017 report, Dr. Wardell indicated that appellant presented complaining
of pain and stiffness in his left knee. He noted that, upon examination of the left knee, appellant
had medial joint line tenderness, but there was good stability of the knee.
In a February 19, 2018 attending physician’s report (Form CA-20), Dr. Wardell listed the
date of injury as May 19, 20096 and diagnosed left knee contusion, bilateral sacroiliac joint
sprains/strains, left shoulder sprain/strain, cervical spine sprain, and dorsolumbar spine sprain. He
checked a box marked “Yes” to indicate that the diagnosed conditions were caused or aggravated
by an employment activity and found that appellant was totally disabled from September 30, 2010
through March 20, 2018. In a February 19, 2018 duty status report (Form CA-17), Dr. Wardell
listed the date of injury as May 19, 2009, provided a diagnosis of left shoulder sprain, and indicated
that appellant was totally disabled from September 30, 2010 through March 20, 2018.
Dr. Wardell also produced narrative reports in 2018 which focused on his treatment of
appellant’s left knee condition. In a February 28, 2018 report, he noted that appellant returned for
a recheck of his left knee and diagnosed acute internal derangement of the left knee. Dr. Wardell
later produced similar reports, including those dated March 28, June 22, September 14, and
November 14, 2018.
In a December 6, 2018 Form CA-20 report, Dr. Wardell listed the date of injury as May 19,
2009 and diagnosed left knee contusion, bilateral sacroiliac joint sprains/strains, left shoulder
sprain/strain, cervical spine sprain, and dorsolumbar spine sprain. He found that appellant was
totally disabled from September 30, 2010 through December 13, 2018. On December 13, 2018
Dr. Wardell produced a similar Form CA-20 report, but he listed the period of total disability as
September 30, 2010 through February 13, 2019. In a December 13, 2018 Form CA-17 report, he
listed the date of injury as May 19, 2009, provided clinical findings of cervical, lumbar, and left
shoulder sprains, and indicated that appellant was totally disabled from September 30, 2010
through February 13, 2019.7
On January 18, 2019 an official from appellant’s congressional office telephoned OWCP
and requested that it expand the accepted conditions in appellant’s case to include a right shoulder
Dr. Wardell checked a box marked “Yes” and added the notation, “[October 23, 2007],” to indicate that appellant
had a prior injury.
6

7
Appellant also submitted November 20 and December 13, 2018 reports in which Dr. Wardell diagnosed sprain of
ligaments of the cervical spine, left shoulder sprain, and sprain of ligaments of the lumbar spine.

3

condition. On that date, the congressional official faxed a January 14, 2019 letter to OWCP in
which appellant noted that Dr. Wardell had been treating him for a lower back injury since
May 19, 2009. Appellant indicated that his back gave out and he fell down “all the time” such that
he hurt his right shoulder. He advised that Dr. Wardell was trying to have a right shoulder
condition added to the accepted conditions of his workers’ compensation claim. The official also
faxed a September 13, 2018 report from Dr. Wardell who advised that he was enclosing his office
notes regarding appellant’s right shoulder injury. He indicated that appellant reported he injured
his right shoulder when his low back gave out and noted, “Since his low back injury is due to a
work injury, it is my opinion to a reasonable degree of medical certainty that [appellant’s] right
shoulder symptoms and treatment for his right shoulder is [sic] a consequence of his work-related
low back injury.”
In a January 18, 2019 development letter, OWCP requested that appellant submit
additional evidence in support of his claim to expand the conditions accepted by OWCP, including
a physician’s opinion supported by a medical explanation as to how the claimed consequential
injury of the right shoulder “is consequential to your sprain of back, lumbar region, accepted workrelated condition.”8 It provided a questionnaire for his completion which posed questions
regarding the relationship between his claimed consequential condition and the accepted May 19,
2009 employment injury. OWCP afforded appellant 30 days to respond.
Appellant subsequently submitted a December 19, 2017 report from Dr. Wardell who
noted that appellant reported that he fell on December 15, 2017 and that “[h]is legs gave out due
to back pain and he fell onto his outstretched right hand, injuring his right shoulder.” Dr. Wardell
noted that the findings of a December 19, 2017 ultrasound test of appellant’s right shoulder were
normal and that x-rays taken on that date showed no fracture/dislocation and the existence of an
acromial spur in the shoulder. Upon examination, appellant had tenderness over the right bicipital
groove and right lateral acromion, and right shoulder impingement testing was positive. Under
the heading “assessment,” Dr. Wardell noted, “[s]prain of right shoulder, unspecified shoulder
sprain type, conseq[uential] to low back injury.” Under the heading “provisional diagnosis,” he
indicated “[r]ight shoulder sprain consequential to low back injury.” Dr. Wardell noted that he
injected appellant’s right subdeltoid bursa with steroids and indicated that appellant would
participate in physical therapy.
In a January 23, 2018 report, Dr. Karl F. Bowman, Jr., a Board-certified orthopedic
surgeon associated with Dr. Wardell, diagnosed sprain of the right shoulder consequential to low
back injury with an onset date of December 15, 2017.
In reports dated February 21, March 21, April 12, May 11, June 12, July 10, August 10,
and September 11, 2018, Dr. Wardell diagnosed sprain of the right shoulder consequential to low
back injury with an onset date of December 15, 2017. In several of these reports, he noted that

8
OWCP noted that a recurrence of disability might stem from a return or increase in disability due to an accepted
consequential injury.

4

appellant had a positive impingement test of the right shoulder.9 On October 19, 2018
Dr. Amanda L. Weller, a Board-certified orthopedic surgeon associated with Dr. Wardell,
diagnosed sprain of the right shoulder consequential to low back injury with an onset date of
December 15, 2017. In reports dated November 19, 2018, and January 4, 10, and 21, and
February 8, 2019, Dr. Wardell diagnosed sprain of the right shoulder joint, tear of the right glenoid
labrum, lesion of the superior glenoid labrum, arthritis of the right acromioclavicular joint, strain
of the right rotator cuff capsule, and strain of the muscles and tendons of the rotator cuff of right
shoulder. He noted that all these conditions had an onset date of December 15, 2017. The
January 4, 2019 report indicated that appellant presented for a preoperative examination and the
January 10, 2019 report advised that was status post right shoulder surgery, including
acromioplasty, rotator cuff tear debridement, labral tear excision, and bursectomy.10
In August 6 and 27, 2018 Form CA-20 reports, Dr. Wardell listed the date of injury as
May 19, 2009 and diagnosed left knee contusion, bilateral sacroiliac joint sprains/strains, left
shoulder sprain/strain, cervical spine sprain, and dorsolumbar spine sprain. In the August 6, 2018
report, he found that appellant was totally disabled from September 30, 2010 through August 27,
2018 and, in the August 27, 2018 report, he found that he was totally disabled from September 30,
2010 through September 25, 2018. In August 6 and 27, 2018 Form CA-17 reports, Dr. Wardell
listed the date of injury as May 19, 2009 and provided a diagnosis due to injury of left shoulder
sprain. In the August 6, 2018 report, he found that appellant was totally disabled from
September 30, 2010 through August 27, 2018 and, in the August 27, 2018 report, he found that he
was totally disabled from September 30, 2010 through September 25, 2018.
In an October 18, 2018 Form CA-20 report, Dr. Wardell listed the date of injury as May 19,
2009 and diagnosed left knee contusion, bilateral sacroiliac joint sprains/strains, left shoulder
sprain/strain, cervical spine sprain, and dorsolumbar spine sprain. He found that appellant was
totally disabled from September 30, 2010 through November 15, 2018. In an October 18, 2018
Form CA-17, Dr. Wardell listed the date of injury as May 19, 2009, provided a diagnosis due to
injury of left shoulder sprain, and indicated that appellant was totally disabled from September 30,
2010 through November 15, 2018.
In a February 13, 2019 Form CA-17 report, Dr. Wardell listed the date of injury as May 19,
2009, provided findings of cervical, lumbar, and left shoulder sprains, and noted that appellant was
totally disabled from September 30, 2010 through April 13, 2019. In a February 27, 2019
Form CA-17 report, he listed the date of injury as May 19, 2009, provided findings of cervical,
lumbar, and left shoulder sprains, and noted that appellant was totally disabled from September 30,
2010 through April 11, 2019. In a February 27, 2019 Form CA-20 report, Dr. Wardell listed the
date of injury as May 19, 2009 and diagnosed left knee contusion, bilateral sacroiliac joint

9
Appellant also submitted the findings of a March 31, 2018 magnetic resonance imaging (MRI) scan of the right
shoulder which showed mild supraspinatus and infraspinatus tendinopathy, and moderate acromioclavicular joint
osteoarthritis.
10

The case record does not contain a copy of the surgery report. Appellant also submitted January 11, February 13
and 27, and April 11, 2019 reports in which Dr. Wardell collectively diagnosed sprain of ligaments of the cervical
spine, left shoulder sprain, left knee contusion, and sprain of ligaments of the lumbar spine.

5

sprains/strains, left shoulder sprain/strain, cervical spine sprain, and dorsolumbar spine sprain. He
found that appellant was totally disabled from September 30, 2010 through April 11, 2019.
In a March 9, 2019 letter, Dr. Wardell advised that reference should be made to his
September 13, 2018 letter and he noted that he had treated appellant for a right shoulder injury.
He indicated that appellant had an employment-related low back injury and that he reported
experiencing giving-way episodes of his low back “as a result of the work injury.” Dr. Wardell
noted that, as described in his December 19, 2017 report, appellant reported falling when his legs
gave way due to his back pain, falling on his outstretched right hand, and “incurring a right
shoulder sprain consequential to his low back injury.” Appellant continued to be seen for his right
shoulder problems and an MRI scan revealed supraspinatus and infraspinatus tendinopathy.
Dr. Wardell noted that right shoulder arthroscopy in January 2019 revealed a partial tear of the
rotator cuff, subdeltoid bursitis, and a labral tear, which he maintained were, to a reasonable degree
of medical certainty, due to his May 19, 2009 employment injury.
Appellant also submitted March 13 and 28, 2019 reports in which Dr. Wardell diagnosed
acute internal derangement of the left knee.
By decision dated April 23, 2019, OWCP found that appellant had not met his burden of
proof to establish that the acceptance of his claim should be expanded to include additional
conditions suffered as a consequence of the accepted May 19, 2009 employment injury. It
determined that appellant had not submitted sufficient rationalized medical evidence in support of
his consequential injury claim.11
LEGAL PRECEDENT
When an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.12
The claimant bears the burden of proof to establish a claim for a consequential injury.13 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, establishing causal relationship. The opinion must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship of the diagnosed condition and the specific employment factors or
employment injury.14

11

OWCP noted that, because appellant had not established a consequential right shoulder injury as alleged, he had
not established a recurrence of disability causally related to his accepted May 19, 2009 employment injury.
12

J.R., Docket No. 20-0292 (issued June 26, 2020); W.L., Docket No. 17-1965 (issued September 12, 2018); V.B.,
Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).
13

V.K., Docket No. 19-0422 (issued June 10, 2020); A.H., Docket No. 18-1632 (issued June 1, 2020); I.S., Docket
No. 19-1461 (issued April 30, 2020).
14

K.W., Docket No. 18-0991 (issued December 11, 2018).

6

Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.15 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents, is sufficient to establish causal
relationship.16
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, the question is whether compensability should be extended to a
subsequent injury or aggravation related in some way to the primary injury.17 The basic rule is
that, a subsequent injury, whether an aggravation of the original injury or a new and distinct injury,
is compensable if it is the direct and natural result of a compensable primary injury.18 When an
injury arises in the course of employment, every natural consequence that flows from that injury
likewise arises out of the employment, unless it is the result of an independent intervening cause
attributable to the claimant’s own conduct.19
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that the
acceptance of his claim should be expanded to include a December 15, 2017 right shoulder injury
sustained as a consequence of his accepted May 19, 2009 employment injury.
In support of his consequential injury claim resulting from the May 19, 2009 employment
injury, appellant submitted a December 19, 2017 report from Dr. Wardell who noted that appellant
reported that he fell on December 15, 2017 and that “[h]is legs gave out due to back pain and he
fell onto his outstretched right hand, injuring his right shoulder.” Dr. Wardell noted that the
findings of a December 19, 2017 ultrasound test of appellant’s right shoulder were normal and that
x-rays taken on that date showed no fracture/dislocation and the existence of an acromial spur in
the shoulder. Upon examination, appellant had tenderness over the right bicipital groove and right
lateral acromion, and right shoulder impingement testing was positive. Under the heading
“assessment,” Dr. Wardell noted, “[s]prain of right shoulder, unspecified shoulder sprain type,
conseq[uential] to low back injury.” Under the heading “provisional diagnosis,” he indicated
“[r]ight shoulder sprain consequential to low back injury.”
The Board finds that Dr. Wardell’s December 19, 2017 report is of limited probative value
with regard to appellant’s claim for a consequential injury because it does not contain adequate
medical rationale explaining how appellant could have sustained a right shoulder injury as a
consequence of his accepted May 19, 2009 employment injury. Dr. Wardell did not describe
appellant’s May 19, 2009 back injuries (lumbar sprain and bilateral sacrospinatus ligament
15

G.R., Docket No. 18-0735 (issued November 15, 2018).

16

Id.

17

K.S., Docket No. 17-1583 (issued May 10, 2018).

18

Id.

19

A.M., Docket No. 18-0685 (issued October 26, 2018); Mary Poller, 55 ECAB 483, 487 (2004).

7

sprains) in any detail or explain the pathophysiological process through which they could have
caused appellant to fall on December 15, 2017, as alleged. He did not provide sufficient bridging
evidence and medical rationale to explain how soft tissue injuries from 2009 could have caused
such a fall more than eight years later. Such bridging evidence and medical rationale is especially
necessary in the present case as appellant already had significant nonwork-related degenerative
lumbar disc disease at the time of his May 19, 2009 employment injury. In addition, Dr. Wardell
did not explain how a December 15, 2017 fall could have caused a specific right shoulder
condition. The Board has held that a report is of limited probative value regarding causal
relationship if it does not contain medical rationale explaining how a given medical condition has
an employment-related cause.20 Therefore, Dr. Wardell’s December 19, 2017 report would not
establish appellant’s consequential injury claim.
In reports dated February 21, March 21, April 12, May 11, June 12, July 10, August 10,
and September 11, 2018, Dr. Wardell diagnosed sprain of the right shoulder consequential to low
back injury with an onset date of December 15, 2017. In a September 13, 2018 report, he indicated
that appellant reported that he injured his right shoulder when his low back gave out and noted,
“Since his low back injury is due to a work injury, it is my opinion to a reasonable degree of
medical certainty that [appellant’s] right shoulder symptoms and treatment for his right shoulder
is [sic] a consequence of his work-related low back injury.” In a March 9, 2019 report, Dr. Wardell
noted that appellant had an employment-related low back injury and that he reported experiencing
giving-way episodes of his low back “as a result of the work injury.” He indicated that, as
described in his December 19, 2017 report, appellant reported falling on December 15, 2017 when
his legs gave way due to his back pain, falling on his outstretched right hand, and “incurring a right
shoulder sprain consequential to his low back injury.”21 However, these reports also are of limited
probative value on the underlying issue of this case because they do not contain adequate medical
rationale in support of their opinions that appellant sustained a right shoulder injury on
December 15, 2017 as a consequence of the accepted May 19, 2009 employment injury.22
Appellant submitted reports dated February 28, March 28, June 22, September 14, and
November 14, 2018, and March 13 and 28, 2019 in which Dr. Wardell diagnosed acute internal
derangement of the left knee. In reports dated November 19, 2018, and January 4, 10, and 21, and
February 8, 2019, Dr. Wardell diagnosed sprain of the right shoulder joint, tear of the right glenoid
labrum, lesion of the superior glenoid labrum, arthritis of the right acromioclavicular joint, strain
of the right rotator cuff capsule, and strain of the muscles and tendons of the rotator cuff of the
right shoulder. He noted that all these conditions had an onset date of December 15, 2017. In
reports dated November 20 and December 13, 2018, January 11, February 13 and 27, and April 11,
2019, Dr. Wardell collectively diagnosed sprain of ligaments of the cervical spine, left shoulder
sprain, left knee contusion, and sprain of ligaments of the lumbar spine. The Board finds that these
reports are of no probative value regarding appellant’s consequential injury claim because they do
20

See T.T., Docket No. 18-1054 (issued April 8, 2020).

21

Dr. Wardell noted that right shoulder arthroscopy in January 2019 revealed a partial tear of the rotator cuff,
subdeltoid bursitis, and a labral tear, which he maintained were, to a reasonable degree of medical certainty, due to
his May 19, 2009 employment injury.
22

Y.D., Docket No. 16-1896 (issued February 10, 2017).

8

not provide an opinion that appellant sustained an injury as a consequence of an accepted
employment injury. Some of the reports mention an onset date of December 15, 2017, but they
do not provide a discussion of a consequential injury. The Board has held that a medical report is
of no probative value on a given medical matter if it does not contain an opinion on that matter.23
Therefore, these reports are insufficient to establish appellant’s consequential injury claim.
In Form CA-20 reports dated February 19, August 6 and 27, October 18, and December 6
and 13, 2018, and February 27, 2019, Dr. Wardell listed a date of injury of May 19, 2009 and
diagnosed left knee contusion, bilateral sacroiliac joint sprains/strains, left shoulder sprain/strain,
cervical spine sprain, and dorsolumbar spine sprain. In Form CA-17 reports dated February 19,
August 6 and 27, October 18, December 13, 2018, and February 13 and 27, 2019, he listed a date
of injury of May 19, 2009 and collectively listed clinical findings of cervical, lumbar, and left
shoulder sprains, and/or diagnosed left shoulder sprain. In all of these reports, Dr. Wardell
indicated that appellant had various periods of disability commencing September 30, 2010. These
reports also are of no probative value regarding appellant’s consequential injury claim because
they do not provide an opinion that appellant sustained an injury as a consequence of an accepted
employment injury.24 In fact, despite the fact that appellant has claimed a consequential right
shoulder injury, these reports do not contain a diagnosis of a right shoulder condition. Thus, these
reports also are insufficient to establish appellant’s consequential injury claim.
In a January 23, 2018 report, Dr. Bowman diagnosed sprain of the right shoulder
consequential to low back injury with an onset date of December 15, 2017. On October 19, 2018
Dr. Weller also diagnosed sprain of the right shoulder consequential to low back injury with an
onset date of December 15, 2017. However, these reports are of limited probative value regarding
appellant’s consequential injury claim because Dr. Bowman and Dr. Weller did not provide
adequate medical rationale in support of their opinions that appellant sustained a right shoulder
injury on December 15, 2017 as a consequence of an employment-related low back injury. As
previously noted, the Board has held that a report is of limited probative value regarding causal
relationship if it does not contain medical rationale explaining how a given medical condition has
an employment-related cause.25 Therefore, these reports are insufficient to establish appellant’s
consequential injury claim.
For these reasons, the Board finds that appellant has not established that the acceptance of
his claim should be expanded to include a December 15, 2017 right shoulder injury sustained as a
consequence of his accepted May 19, 2009 employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

23

T.H., Docket No. 18-0704 (issued September 6, 2018); see also Charles H. Tomaszewski, 39 ECAB 461 (1988).

24

See id.

25

See supra note 20.

9

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that the
acceptance of his claim should be expanded to include a December 15, 2017 right shoulder injury
sustained as a consequence of his accepted May 19, 2009 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the April 23, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 23, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

